Autwmiw       ii.    TEXAN
   WILL    WIJBON
A-l-rORNEY    G~NERAX.                     May      10,      1957




      Honorable   0. B. Ellis
      Q@neral Manager
      Texas Prison   Systerfi
      Huntsville,   Texas                       Opinion       No. WW-120

                                            Re:           Whether      or not Humble Oil
                                                          ar.d Refining        Company has
                                                          authority       or right     to lay
                                                          additional       lines    acrosa      the
                                                          easement      granted     by two ease-
                                                          ment deeds:         1, dated    April     7,
                                                          1928,     recorded     in Vol.743,
                                                          page 526, Deed Records              of
                                                          Harris      County,    Texas,      and 2,
                                                          dated     April     7, 1928,     recorded
                                                          In Vol.      119, page 372, Deed
                                                          Records      of Fort Bend County,
                                                          Texas o

       Dear     Sir:

                       Your request       for     ol;:r oNr:fon         dated    April    24,    1957,
       presented       the fo?lowing       qiiestion:

                        srA question   has developed        as to the
                legality     and vagueness      of two easernext        deeds
                to .the Hunibie Gil and Refining            Corr,pany.     The
                deeds were dated       Apri;    '7, :?928, recorded        in
                Vol 0   ~$3~ on   page 526   in   the  records      of  Harris
                County,     and dated   Aprli~ 7, ig28,        recorded      in
                Vol o 119 on page 372 in the Records                of Port
                Bend County.

                        "We respectfully       reques,t     an official
                opinion    from you as .to whether            the Humble
                011 and Refining         Company has au'thori,ty        or
                the 1-i ht to lay additfonal            lines     on thfs
                grant. 6

                        The deeds    to which you refer   were executed In 1928
       by     the   Texas Prison     Board signed  'by R. H, Baker as Chairman,
Hmorable        0.   B. Ellis,           ‘page   2 (W-120)




with    the Humble Pipeline      Company being               named as grantee.            They
provide      for the laying    of one pipe line                across    certain      prison
lands,     with an option    to iay additional                 lines   alongside        the
first     ‘upon the payment,    by ,the grantee,               of like     consideration
for each pipe line so laid,

              The Legisia,cu,re       in Ac,ts,1943,         48th.    Leg.,’ p. 281,
ch. 177, Sections        1 and 2, amended Article                 6203d,     V.C.S.,     to
provide,    for ,the firs t tirre,          authority      for the Texas Prison
Board,    by and with      the -onsent         of the Governor           and the Attor-
ney Generai      of Texas,      to make easement           grants      for pipelines
crossing    prison   lands.       This Act, however,              does not purport
to be retrospecti.ve         in operation         and,therefore,           cannot    be’
considered     as aiding       GT^ valida,ting        ,the grant     fn question.

                  Even If the Hurribie Pipeline       Company had             the   right
to cross         all   public   l~ands 'by ,vir,tue of the holding              In  Hu.mble
;‘;eiine         Co. v. State,      2 S.W,2d 1~0~8 (Civ.App,,l928,                writ
             the ‘Texas l?isor:       Board nad no a,uthorlty      to         execute     the
SubjeEt        gra:nts    and s:;eh grants   were not effective               for any pur-
pose 0

                It is      well        s&t;ied     in
                                               ,tnis State      that     persons      deal-
ing   with     officials          of    ,&hi;; state
                                                 a’re charged       with    notice     Of
exterit of auk‘no-lYt,y si:,h ofiir.ia:s            ha:re, and may not           hold    the
Sta,te liab:s      03 cori,t.:r:~ cts   made ~d.~Cho~.~~tail,thority     ,, State      v.
Bagland    Clinis-‘Hosui”s--,         :,x8 TerO 393: ,159 S.W.2d 105; Nichols
       , , 9 1:. c. A, 327,. 32 s.W. ti,52.
v. State
BY
     Assls~:w,t